Exhibit 10.13

TRADEMARK ASSIGNMENT

(to Sibelco Nederland N.V.)

THIS TRADEMARK ASSIGNMENT (“Assignment”), effective as of the 1st day of June,
2018 (the “Effective Date”) is made by and between Covia Holdings Corporation
(“Assignor”), a Delaware corporation having a place of business at 258 Elm
Street, New Canaan, CT 06840, and SIBELCO NEDERLAND N.V. (“Assignee”), a
corporation of the Netherlands having a place of business at Op de Bos 300, 6223
EP Maastricht, Netherlands.

WHEREAS, Assignor is the owner of the trademarks listed in the attached Schedule
A and the corresponding trademark registrations listed in the attached Schedule
A (hereinafter “Said Trademarks”);

WHEREAS, Assignee is interested in acquiring all of Assignor’s right, title and
interest in Said Trademarks, and Assignor is willing to transfer all its right,
title and interest in Said Trademarks to Assignee;

NOW, THEREFORE, to whom it may concern, for good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, Assignor
hereby sells, assigns, transfers and conveys to Assignee, its successors and
assigns, its entire worldwide rights, title and interest in and to Said
Trademarks including the goodwill of the business symbolized by Said Trademarks
and the respective registrations therefore, to have and to hold the same for the
sole exclusive use and benefit of Assignee, and for the use and benefit of its
successors and assigns, as fully and entirely as the same would have been held
and enjoyed by Assignor had the sale, assignment and transfer not been made.
Each party shall, at any time and from time to time on and after the Effective
Date, upon reasonable request by the other party, and at Assignee’s sole cost
and expense, take or cause to be taken such actions and execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and documents as may be required to maintain Said Trademarks including, but not
limited to, recording this assignment with appropriate government authorities,
as may be necessary. This Assignment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed one
and the same agreement. Assignee shall indemnify, defend, and hold harmless
Assignor and its affiliates, officers, directors, employees, agents, successors,
and assigns from and against all losses, damages, liabilities, deficiencies,
claims, actions, judgments, settlements, interest, awards, penalties, fines,
costs, taxes, or expenses of whatever kind, including reasonable attorneys’ fees
and the cost of enforcing any right to indemnification hereunder and the cost of
pursuing any insurance providers arising out of or in connection with the sale,
assignment, transfer and conveyance of Said Trademarks to Assignee by Assignor.

[Remainder of page left intentionally blank; signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Date.

 

COVIA HOLDINGS CORPORATION     SIBELCO NEDERLAND N.V.

By:  

/s/ Campbell Jones

    By:  

/s/ John van Put

Name:   Campbell Jones     Name:   John van Put Title:   Executive Vice
President and Chief Operating Officer     Title:   Bestuurder       By:  

 

      Name:  

 

      Title:  

 